DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Brown fails to disclose a second arm that is articulated on a first arm, “namely the second and the first arm do not start from the same joint”, Examiner disagrees and notes that this specific language is not present in the claims. Brown discloses a first arm (the entirety of 2 in Fig. 1) and further discloses a second arm (PP [0038]: “As an alternative to the structure of the carrier arm 2 illustrated in FIG. 1, made up of several carrier arm members coupled one after the other and connected to one another by joints 3, it is also possible of course to configure the carrier arm 2 with multiple arms in such a way that, starting from one joint 3, several carrier arm members 2a point in various directions. These carrier arm members 2a, for their part, can be coupled in turn by joints 3 with additional carrier arm members and can each be configured on their distal ends with instrument intakes 6 for inserting the medical instruments that are to be positioned by the holding device 1”, emphasis added). In this case, the device of Brown would consist of a first arm (the entire carrier arm 2 in Fig. 1) and secondary/additional arms originating from joints located on and included in the first arm.
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection relies on a new reference for the teachings of matter specifically challenged in the argument in light of Applicant’s amendments to independent claim 1.
Please also note that while the Remarks filed 8/25/2022 state that the “and/or” language was removed from claims 2, 3, 6, and 12, claim 12 still contains this language and therefore the previously filed 112(b) rejection is included again below.
Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation "and", and the claims also recite "/or" which is the narrower statement of the range/limitation in the phrase “and/or” included in these claims. The claims are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” which are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are:
Claim 1, line 13: “means to be mounted to the stationary structure”
Claim 1, line 16: “means to support the surgical access device”
Claim 3, line 2: “a releasable connection means”
Claim 5, line 4: “the releasable connection means”
Claim 11, line 2: “means to be mounted”
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (PGPub US 2008/0272251 A1) over Thompson et al. (PGPub US 2017/0086930 A1) and further in view of Lambrecht et al. (PGPub US 2014/0276465 A1).
With respect to claim 1, Brown et al. discloses a surgical access apparatus (Fig. 1) for minimally invasive surgery (capable of being used in minimally invasive surgery) comprising a carrying structure (see Fig. 1) having a first arm (the entirety of the arm in Fig. 1, 2a) capable of locating a surgical access device (this language is broad, any articulating arm can locate a device), wherein the carrying structure (see Fig. 1) is mountable to a stationary structure (mounts to 4 via 5) during the surgery and is capable of connecting a device to the stationary structure (capable of holding a device in 6, PP [0037]: "an instrument intake 6 for installing the medical instrument that is to be positioned by means of the holding device"); wherein the first arm (2a in Fig. 1) has a first end (right end near 4) and a second end (left end near 6) opposite to the first end wherein the first arm (2a) comprises means to be mounted (4) to the stationary structure (5) at the first end thereof (right end near 4) and wherein the first arm is able to be attached to a device at the second end thereof (6, PP [0037]: "an instrument intake 6 for installing the medical instrument that is to be positioned by means of the holding device”); wherein the carrying structure (see Fig. 1) further comprises a second arm with a first end and an opposite second end articulated on the first arm (PP [0038]: "it is also possible of course to configure the carrier arm 2 with multiple arms in such a way that, starting from one joint 3, several carrier arm members 2a point in various directions. These carrier arm members 2a, for their part, can be coupled in turn by joints 3 with additional carrier arm members and can each be configured on their distal ends with instrument intakes 6 for inserting the medical instruments that are to be positioned by the holding device 1", see annotated Fig. 1 below showing this) and holding a surgical instrument at the second end thereof movable with respect to and positionable above a device (capable of holding a surgical instrument in 6 and articulating around joints, PP [0037]: "an instrument intake 6 for installing the medical instrument that is to be positioned by means of the holding device") such that the surgical instrument supported by the second arm passes through a surgical access device (capable of performing this function since the arms can each have multiple joints and can be positioned in this way).

    PNG
    media_image1.png
    678
    443
    media_image1.png
    Greyscale

	However, Brown fails to explicitly disclose a surgical access device having a port body with one or more passages therethrough for passing surgical instruments through the surgical access device; and a first arm extending from the surgical access device to locate the surgical access device; and wherein the first arm is able to be attached to the surgical access device at the second end thereof comprising means to support the surgical access device.
	In the same field of mounting surgical access ports (abstract), Thompson et al. teaches a mounting fixture (see 530 in Figs. 4-5) provided on a manipulator arm (PP [0060]: “Cannula mount 530 may be, for example, cannula mount 124 provided on one of manipulator arms 110-113 of patient side cart 100 of FIG. 1”) and a surgical access device (500 in Fig. 4, unlabeled in Fig. 5) having a port body (502 in Fig. 4); a first arm (110 in Fig. 1), wherein the first arm (110) is able to be attached to the surgical access device (110 in Fig. 1 attaches to 500 via 530 in Fig. 4, see PP [0060]) at the second end thereof comprising means to support the surgical access device (530 and more specifically 550 supports the surgical access device).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Brown disclosure to incorporate the teachings of Thompson et al. and include a surgical access device having a port body with one or more passages therethrough for passing surgical instruments through the surgical device; and a first arm extending from the surgical access device to locate the surgical access device; and wherein the first arm is able to be attached to the surgical access device at the second end thereof comprising means to support the surgical access device. One of ordinary skill in the art would have been motivated to perform this modification because incorporation of the mounting member (530) of Thompson et al. would have enabled the arm of Brown to mount a surgical access port in a quick, easy, and reliable manner to securely hold the port in place (see first line of PP [0060]).
	However, the combination of Brown and Thompson et al. is silent on a surgical access device having a port body with one or more passages therethrough for passing surgical instruments through the surgical access device.
	In the same field of access ports (abstract), Lambrecht et al. teaches a surgical access device (100 in Fig. 2A) contemplated for use with a robotic arm (PP [0044]: “Cannula 202 can include a latch feature 212 (either an object held by a latch or a latch itself) so that access port 100 can be coupled to teleoperated robot 140 or other holder”) having a port body (206 and 208 in Fig. 2B) with one or more passages therethrough (see 222, 224, 226, and 228 in Fig. 2C) for passing surgical instruments through the surgical access device.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Brown and Thompson et al. combination to incorporate the teachings of Lambrecht et al. and include a surgical access device having a port body with one or more passages therethrough for passing surgical instruments through the surgical access device. One of ordinary skill in the art would have been motivated to perform this modification to facilitate multiple instrument single port access (PP [0045]: “Instrument guide 204 guides multiple instruments through cannula 202 to facilitate multiple instrument single port access”).
Regarding claim 2, Brown as modified by Thompson et al. and Lambrecht et al. further discloses wherein the surgical access device (100 in Fig. 2B of Lambrecht et al.) further comprises a hollow sleeve (202) encasing the port body (208).
Regarding claim 3, Brown as modified by Thompson et al. and Lambrecht et al. further discloses wherein the hollow sleeve (202 in Fig. 2B of Lambrecht et al.) comprises a releasable connection means (212), arranged externally of the hollow sleeve (202).
Regarding claim 4, Brown as modified by Thompson et al. and Lambrecht et al. fails to disclose wherein the hollow sleeve is formed integral with the first arm at the second end thereof.
	However, it would have been prima facie obvious for one of ordinary skill in the art to modify the Brown, Thompson et al., and Lambrecht et al. combination such that the sleeve is formed integral with the first arm at the second end thereof. One of ordinary skill in the art would have been motivated to perform this modification because it would have been obvious to try (see MPEP 2143 Section E). In this case, there are a finite number of solutions - a sleeve being removable with an arm via a coupling mechanism (such as the mechanism provided in Figs. 4-5 of Thompson et al.) or a sleeve being integrally formed with an articulating arm. Furthermore, one of ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success.
Regarding claim 5, Brown as modified by Thompson et al. and Lambrecht et al.
further discloses wherein the second end of the first arm (2a in Fig. 1 of Brown) comprises a connection member (530 in Figs. 4-5 of Thompson et al.) to grip the hollow sleeve (510 in Figs. 4-5 of Thompson et al. or 202 in Fig. 2B of Lambrecht et al.) at its outer peripheral surface via the releasable connection means (212 of Lambrecht et al.).
Regarding claim 6, Brown further discloses wherein the second arm (see annotated Fig. 1 above, see also PP [0038]) is for holding a surgical instrument, preferably an endoscope, movable with respect to the surgical access device and/or positionable above the surgical access device such that the surgical instrument supported by the second arm can be passed through one of the passages (capable of performing this function by attaching an instrument to 6, see also Fig. 7).
Regarding claim 7, Brown et al. further discloses wherein the first end of the second arm (right end attached to joint 3, see annotated Fig. 1 and PP [0038] above) is articulated on the first arm (PP [0038]).
Regarding claim 8, Brown et al. further discloses wherein the second end of the second arm (6 of second arm, see annotated Fig. 1 above and PP [0038]) comprises a connection member to hold a surgical instrument (see 6 in Fig. 7).
With respect to claim 9, Brown et al. further discloses wherein the second arm is articulated at the first end thereof on the first arm, between the first and second ends of the first arm (see annotated Fig. 1 above, PP [0038]: "it is also possible of course to configure the carrier arm 2 with multiple arms in such a way that, starting from one joint 3, several carrier arm members 2a point in various directions. These carrier arm members 2a, for their part, can be coupled in turn by joints 3 with additional carrier arm members and can each be configured on their distal ends with instrument intakes 6 for inserting the medical instruments that are to be positioned by the holding device 1").
With respect to claim 10, Brown et al. further discloses wherein the second end of the second arm (right end of arm shown in annotated Fig. 1) comprises a connection member (6, see Fig. 7 also) for supporting a surgical instrument (PP [0037]: "an instrument intake 6 for installing the medical instrument that is to be positioned by means of the holding device").
Regarding claim 11, Brown et al. further discloses wherein the first arm (see Fig. 1) comprises means (4) to be mounted to a stationary structure (5) at the first end (right end of arm) thereof.
With respect to claim 12, Brown et al. further discloses wherein the first arm and/or the second arm comprises a plurality of arm portions (plurality of 2a in Fig. 1) bendably or pivotably connected to each other (bendably connected via joints 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771